OFFICE   OF THE   ATTORNEY     GENERAL    OF    TEXAS
                               AUSTIN




Ronorable R. 3. Wyche
County Auditor                                          (4
oregg count+
Longviev, Texas                                          \, \
                                                          \ '.,
                                                           ',
                                                  ----‘~...-.) \
Dear Sir:                  Oklnion No. O-207L      ,_            '.,
                           Rer County Budget            -‘--,.         '\




         aster Septembe
         at lea8t# aonle




         t@ui a year‘;Sn &banoe, and pmtlouUrly       sine0 ve
         t-lo, not. have @erQthe first year*s experlenae 8s a
         guide.

                "In your opinion la the county budget OSPioer
         required to take Into any Bocount in inking his lg(il
         budget   the possible revenue 3.x11941 to the oounty
         provided for under Article 6671q?"
              Article 689a-9, Vernon's Annotated Texas Civil                Sti-
tates,     reads ai follower
sWnorable R. S. wyche, P-e            2


              Yehe County Judge shall aerve 06 budset offl-
        oer for the Gonaiaalonerat Court in each county,
        end during the month of July Or each year he, Ea-
        slated by the County Auditor or by ths County Clerk,
        shall prepare a budget to oover all proposed expen-
        ditures of the oountg govemsvmt for the aueoaed-
        WI Y-.      Buoh buaget shall be eamUWJ.y itemiaed
        80 88 to ma&maa clear a OOltI&%‘18Otl (La preotioable
        between expenditures includad in the proposed bud-
        get and aotual expenditure8 for tha aame or slaillar
        purposes ror the preceding year. The budget mat
        alao ba so prepared as to ahw aa deiinltely      as
        poaaible each of ths v8rloua project8 for vhlch
        appropriations are net up in the budget, and the
        estimated aa&ountOS money ofU%?led in the budget
        for each of auoh pr@ata,      The budget ahll    also
        oontein a complete rbanaial    at&emnt of the
        uountr,  ahwlng  all outstanding obligationa of the
        oounty, the oaah on hand to the aredlt of eaoh and
        every fbd or the oounty goYerlnuent, the funds M-
        oeived P-m all aouroea d-w        the pretioua year,
        the fund8 wallable from all aouraea during thr,
        ensuing yew&r,the e*t~ted     revenues WaQ.able to
        cwer tha pro~oaed b       tandtha       tllmted     t
        or tax whioh vi11 be--GM.”         (lJr&ato*lng~~)
          Article s&a-10,             Vernon’s   AmotEted Texas Clvll        ata-
tutea, read8 aa follovar
             ‘When the Oountg Judge Ma oampleted the bud-
        get for the aounty, a oopy OS it ah4311be f%ed
        titb tgb p+r$ 0s. +I County COW-, and it aballl
        be mailable  for the lnapectlon or say taxpayer."
                 Artiole    6&a-11,   Vernon’8   Annotated   Texas   Civil   Sta-
tUtS8    Ceads     ISI) fOllW8:


               "The Conunlsa5onera~ Court In each county ahall
        each year protids for a public heariag on the couuty
        met      - vhioh haariog shall take place a 8oma &te
        to be nwed by the Cosaalaalone~a’ Court aubaequent
        to A-t      15th and prior to the Iem of taxes by aald
        Colmlaslonera ’ ccwrt . Public notioa alms11be given
Eonorable R. S. Uyohe, Pqe 3


    thatonsalddrte      ofheaxl.ngthebud&etaa    prepar-
    ed by the County Judge will be oonai&red by the
    Coaat.lasloner6~ Court.  Baid notloe shall naam the
    hour, the date and the phae     vherethe l%earLiqX
                                                     Shall
    be oonduoted. Any taxp8ymr of suoh oount? shall

    budget&a pr&redby        the County Judge ahallba aot-
    ad upon by the Commlaalonera~ Court; The Oourt
    shall have authority to amka auoh shsnges in the
    budget 88 in their judgment the Irv varranta8nd the
    interest of tha taxpayerrdemand. When the bu&8t
    has been flnall~ approved by the Coamlsaloners~
    Court, the budget* aa approved by tha Co ur tlh ib ll
    bu filed vlth the Clerk of the Oounty Court, and
    taxes levied only la ~oorbuwe       therwlth,  aad no
    expenditure of ths f+undaottka countyahullthere-
    after ba mule exoept In atriot comMano        vlth t&a
    budget a.8 adoptad-br the Court. Exoept th8t omw-
    genoy l~ndlturea,     In aaae OS gmve pubUc~neoeaa~ty,
    tomeetuauaualaad      mforeaeencomUtlonavhiohomld
    not, by reasonably diligent    thought and attontlon,
    have been l.nolW     in the oflglnal budget, may from
    tirtotimabawthoriaedbJ            theCeurtu(~g&zanta
    to the origtlnl        t.   In all oea88 vhere auoh aamd-
    mat to the erlglaaT    budget la made, a oopy of tha
    order oftike Comt amuadlzqthe buagetU%llbe           tiledwith
    the Olerk of the County Court, and rttaohed to the bud-
    .get origlnal~y adapted.
          Y%e County Judge shall, aftec the adoption of
    the county budget and prior to Oatober. lgth of eaoh
    year, file vlth the State Coaiptrolle~ at Austin,      Taxaa,
    a true and comot     aumsriaed atstewnt of the adopted
    budget, vhloh atatmeat shall ahw the tot81 amount
    adopted for mh of the aeve#l dlvialona of the ooun-
    ty’u aotlvitiea   and outstanding ebli(g*tlom together
    vlth tma   and axsot oopl.rs OS any revenue eatluntes,
    f.%nkm3l.alatateammta antlba&snoe ah&a crqulred toba
    aontained ia arid budgets, a& the aoFFMtnea8 o?
    said ooppies shal.1 be avom tobythe     #our&y Judge aad
    county Auditor,   and In oountiea vhlah hfmo M Oounty
    AudItor* by the County Clerk.     The State CoWXollOr
nom'able   3. S. WgChtb,PS@S 4


     ahall note the &ate rm which s*tatemnts are filed
     with him, and preserve them For not less than two
     (2) years after the Ootober lrt Pillng elate. Pro-
     vided, hovever, that in Cr1.lcountlee Of tble State
     oontalnS.ng a p&pulation ln dxae8S Of thlWJ hundrecl
     and fifty thourand (350,000), eOcording to the last
     precedm United State8 Q~MUS, the provi8ionrr hem-
     of shall not apply to the makin of suoh county bud-
     gets, and In such counties all mottera pertalnlng
     to the county bud@ shall be @mewed by oxlstiag
     Law."
            Artiales 6674q-l-2-3-4-5-6-    (a , (b , (a , (d , (e ,
t&,),       (h), (lla (jj,   ('1  (11, (~1, In), to), ha    ida ir)-
        -g-10~1l.+12-13 end 4, VePnon II Annotated Texas Civil
s~tutss,kntmla5       the state ~8UB@tiOIIkv     of 60LKltJalxlroul
wtpiat    highvay bonds, p~ldticb lpsthM.8 by vhioh the Sate of
rem my acmpmmate ootmtlefi and road dlotrlcte         for expendi-
t-8    me \Igonhi&Ways md h%teml roads m&P the ooldit%om
d mumera set out in 8Ud 8trtUte8, tbo VO~~TBIWWto be here
quoted.
           Ue quote m    Art1Cl.e 667%-7(h)   a8 f0llOwSt
           "Hot later them Septeatbw 15th OS eaoh yew
     the scrldrioard aballaeaertainthe     exautamountof
     arone~ vhloh bae been rllocrted   to the ssld &tier&l
     Iioad&uaount~o~ suchflsaalyearmdvbiahrtthat
     time i8 available.    The Board shall allocate to
     eaah OQuntg it8 proportionate yart or the lEOtie
     in said Lateral Road AcoOunt, vbloh alloaatlon     8hRu
     be determztnmdr'a the follovLng DIBozy)r:
           "(1). One4enth of the money in said Aaoount
     8htil be Sl~oaNASd UpOn the -828 Of n,     deter-
     xLned by the ratlo of the areu ai the county to
     the total ama of the State.
           “(2). Tvo-tentha of the Rode8 in 8ald &aount
     shall be a11txated on the be818 o? popuUtlon aa-
     cording to the last preoedlng Federal CemM; dstu-
     ntined by the ratio of the population of the aounty
     to the total population of the state,
Eonorsble R. S. wyche, P6&e 5~


           “(3). Three-tenths of the mnie8 in said AC+
     count. shall be allocated upon the &818 of the
     number of rator vehicle8 reglrtered during the 1-t
     preceding re&8tXWtiOn year, determIned by the ratio
     of the nuuber Of such vehicle8 LWgi8teIWd In the
     county to the total mmber Ngi8tered In the State
     aa 8hOm by the Official MpOrt of' the State Rlghvay
     Dspartment.
          "(4).   Pour-tenths   of the monie8 in 8ald AC-
     count shall be allocated to the counties on the
     baris of lateral road mileage, detem&amd by the
     Mtlo 0f the mllerge Of the late&?al roads In     the
     county to the total nileage of lbteral road8     la the
     State ae of Jarmary 1, 1939, a8 8hOWaby the      record8
     of the State-Fedeva Xii&way ~lmnlng Survey       and the
     State Righvay Dwirtmnt.
           "If the rea0wl8 of the &&way %pertmant urd the
     State-P&era1 Rlghvay Planning Swvey are 8uoh th8t,
     ln the oplnlon of theRighvayC0ml8810nor     of my
     county, there 1s a reasoznble doubt a8 to their aoo~r-
     my, the @#w8y Comlsalon my autborire an lndepen-
     &da SUl’WJ tQ b0 andO Of ttl8t OOUXlty'8btelW1 X%Md
     Idleage Upon it8 0vn motion oc on the appl%aatlon or
     aald uouaty. The expense Or 8Uuh 8kWVOy8ha1.l be
     borne by the aounty.
           "The monies atlocated to eaah oounty from the
     I&teralRoadAaaountrhal'lbe        usedbyreidoounty
     first for p~yiq the pr%n13iprl, intereat rad sinkln&
     fund requlreaents usturing during the fiaerl year
     for which 8-h aoney vat# alkmated t0 ruoh county
     onbonda,vamant8      andetherlogal     obligations tiausd
     &or    to January 2, 1939, tIm proueedr of vhioh we-
     aCtu&ly 8xpsnded b RQQuiCi~ Fight8 Of way fQr
     State deal-ted     highvaya, it being the intention or
     the Leglalatwe    to deeltpeurte and 8et lbpsrt 8Uff'leiant
     pioruy to pOy Off WId dlWhM8e 8rid OUtPtudling obli-
     @btlonS iaoum?sd f&U'PI&St Of Way &OQU.tSitiOtL Rurd8
     reaialnlng tit.heUterURoadFund         ofanyomntyaftter
     the payment of said rlgbt of way obligationa may be
gonorable R. 3. Uyche, Page 6


    wed by the oounty, under the dlreotlon of the
    ConmlssIont3r8 Court, for any one or all OS the
    fo11ovlng purpo8osr (a) for the aoptiltlon      of
    rights o? vay for aounty Lateral roada and ror
    the payamnt of Isgal obligation8     Incurred there-
    for prior to Janwry 2, 1939, (b) for ttm oon-
    rtrwtlon   or laprowaent of aounty latwal -8,
    (c) for paying th8 princlgol, Intereat and sinking
    ?und requirements of any bond8 or warrant.8 whloh
    ware legally i88wd by swh county or Road Dlrr-
    trlct prior to January 2, 1939, the prowed       of
    vt&zhvow actually expended In the cowtrwtion
    er laprowaont of lateral county roads, (d) for
    t.h0 -88     Of 8\rppleBIersting?Ul'& SppFOpr~ted
    by the United State8 Government ?or Work8 Pro-88
    Adminlrtratlon highway aonstruotlon,     Publlo Work8
    AChininirtMtiOIIhIghway oonrtruatlon,    and 8wh
    other punt8 o? Pedenrl ?und8 as amy be taLde
    available to the oountler o? this State ?or oounty
    UteMl road ~OWtPUOtIOn, 8d (e) ?OF the 9z@poae
    0r oooperrt~    91th the State Highvay Dsprrtment
    and the Federal Oovemmnt la the oowtruotlon         of
    farm-to-mrket        rouie .
         “After 8wh rllocatlon   here been made to the
     8eWMl CtOUllti~8in the Strta, the-.'Bomd 8h11 in
    vrltlng notl?y the Chaimm of the Ooad88loner8
    Court of each oounty a? the &ount which ha8 been
    medlted to th8t county.   A?ter meelvw    8aId
    WtiW, the cOnsli88iOMI'8 COUl't 8hr11, WithIXA
    sixty dayn, notify the Board of the murumpin
    vhloh It h&8 exereloed it8 option a8 to the one
    or more 8peoifIed we8 of said 8umey permitted
     under   thi8   Aat .*

          You 81'8 l'e8Peet?U11y advlwd that it is the OplXLlOn
Of this dapartrnent t&t it i8 t&B dutg Of the OOUBtgbudget
                                                                    3,: ‘1



%mble     8. 9. Uyohe, Yego 7


e      a rea8otsbl.e estimte of the revenue8 in or&er to COP-
ply with Artlale 68ga-9.      I? Upon diligent inw8tigatlOn and
Znqulry the county budget 0??180r 18 unable to naks aa In-
telligent   or wQnabl.0     e8tlmate 0s thi8 aatter ha 8hOuld SO
state Inthebu@et.

                                    Very truly youra
                                ATTCRHBY
                                       CEFBl?AL
                                              OF TEXAS



                                            Wm.J.Faxmlrq      u
                                                A8818tPnt




                                                              COMMITTEE